Citation Nr: 1615195	
Decision Date: 04/14/16    Archive Date: 04/26/16

DOCKET NO.  08-17 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES
 
1.  Entitlement to an initial disability rating greater than 10 percent for chondromalacia of the right knee.
 
2.  Entitlement to an initial disability rating greater than 10 percent for chondromalacia of the left knee.
 
 
REPRESENTATION
 
Appellant represented by:  The American Legion
 
 
ATTORNEY FOR THE BOARD
 
D. Orfanoudis, Counsel
 
 
 
INTRODUCTION
 
The Veteran had active service from May 1981 to April 1986.  He had additional service in the reserve.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Montgomery, Alabama, that granted entitlement to service connection for chondromalacia of each knee, assigning each initial noncompensable disability ratings.  Chondromalacia is the softening of the articular cartilage.  Dorland's Illustrated Medical Dictionary 356 (30th ed.).  The Veteran expressed disagreement with the assigned initial disability ratings and perfected a substantive appeal. 
 
In a March 2011 rating decision VA determined that chondromalacia warranted initial 10 percent ratings in each knee, effective May 30, 2007.  Applicable law provides that absent a waiver, a claimant seeking a disability rating greater than assigned will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and that a claim remains in controversy where less than the maximum available benefits are awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
 
In May 2012 and May 2014 the case was remanded for additional development.  As discussed below, the AOJ substantially complied with the remand orders, and no further action is necessary in this regard.  
 
In January 2015, VA awarded service connection and separate compensation awards for limitation of flexion of each knee, assigning each a 10 percent disability rating, effective as of June 18, 2014, the date on which it was ascertainable that a separate disability rating was warranted.  The appellant has not perfected an appeal from that decision, and hence, those ratings will not be addressed.  38 U.S.C.A. § 7105 (West 2014).
 
The Veteran's claims file has been converted into a paperless claims file via the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  All records in such files have been considered by the Board in adjudicating this matter. 
 

FINDINGS OF FACT
 
1.  The March 2011 rating decision granted separate 10 percent ratings based on the presence of painful motion in each knee joint pursuant to Diagnostic Code 5003.  

2.  Effective June 18, 2014, the Veteran has been in receipt of a 10 percent rating for each knee due to a limitation of flexion.  The January 2015 rating decision which granted that benefit has not been appealed.

3.  For the period before and since May 30, 2007 chondromalacia of the right and left knees was not manifested by objective evidence of moderate recurrent subluxation or lateral instability.  
 
4.  The Veteran is not service connected for residuals of a meniscal tear.

 
CONCLUSIONS OF LAW
 
1.  Since May 30, 2007, the schedular criteria for a compensable rating greater than for chondromalacia of the right knee were not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5257 (2015).
 
2.  Since May 30, 2007, the schedular criteria for a compensable rating greater than for chondromalacia of the right knee were not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5257.
 
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Duty to Notify and Assist
 
As service connection, an initial rating, and an effective date have been assigned with regard to each of the claims on appeal, the notice requirements of 38 U.S.C.A. § 5103(a) have been met in this case.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
 
The Veterans Claims Assistance Act of 2000 (VCAA) requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service, VA, and private medical treatment records have been obtained.  There is no indication of any additional, relevant records that the RO failed to obtain.  The Veteran has been medically evaluated.  
 
The case was remanded in May 2014 in order to obtain outstanding treatment records and afford the Veteran a VA examination so as to assess the severity of his knee disabilities.  Thereafter, additional VA treatment records were associated with the claims file, and the Veteran was afforded a VA examination in June 2014.  Therefore, the agency of original jurisdiction has substantially complied with the remand directives and no further action is necessary.  In sum, the duty to assist provisions of the VCAA have been fulfilled and no further action is necessary. 
 
Increased Disability Ratings
 
Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.
 
In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2015).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2015); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  As the Veteran is appealing the initial assignment of a disability rating the severity of the disability is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.
 
The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).
 
Words such as "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must 
evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6 (2015).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2015).
 
It is possible for a Veteran to have separate and distinct manifestations from the same injury that would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994); 38 C.F.R. § 4.14 (2015) (precluding the assignment of separate ratings for the same manifestations of a disability under different diagnoses).  Of course, it is axiomatic that before compensation may be awarded for a specific manifestation of a disability the underlying disability must itself be service connected.
 
Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2015).  

VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated  functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).
 
Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in rating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.
 
The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The guidance provided under DeLuca must be followed in adjudicating claims where a rating under the diagnostic code provisions governing limitation of motion should be considered.  However, the provisions of 38 C.F.R. §§ 4.40 and 4.45, should only be considered in conjunction with the diagnostic code provisions predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).
 
The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2015). 
 
Right and Left Knee Disabilities
 
VA in August 2007 granted entitlement to service connection for chondromalacia of each knee, and assigned noncompensable ratings for each under Diagnostic Code 5299-5257.  VA regulations provide that conditions not listed in the rating schedule will be rated by analogy and coded with the first two numbers of the schedule provisions for the most closely related body part and "99."  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the rating assigned.  The additional code is shown after a hyphen.  38 C.F.R. § 4.27.

In March 2011, VA determined that each knee warranted an initial disability rating of 10 percent under Diagnostic Code 5299-5257, effective May 30, 2007.  A careful examination of the March 2011 rating decision, however, discloses that the grant of compensation for each knee was based on the finding of painful motion in each knee, rather than a specific finding of either recurrent subluxation or lateral instability, the latter of which are the required findings for compensation under Diagnostic Code 5257.  38 C.F.R. § 4.71a.

In April 2013, VA awarded a temporary total disability rating for the left knee under 38 C.F.R. § 4.30 from October 18, 2011, to November 30, 2011.  The basis for that award was a finding that the appellant underwent an arthroscopic debridement of the left knee with partial meniscectomy.  While the Board will not disturb that award, it is noted that the Veteran is not service connected for a disorder involving the left meniscus.  As noted above, chondromalacia is the softening of the articular ("joint") cartilage.  Dorland's. 
 
A designation of a diagnostic code that ends in "99" reflects that the disability is a condition not specifically listed in the Rating Schedule, and hyphenation with another diagnostic code indicates that the disability has been rated as analogous to the second code listed.  See 38 C.F.R. §§ 4.20, 4.27 (2015).
 
Under Diagnostic Code 5257, a 10 percent disability rating is warranted when there is evidence of slight impairment of the knee manifested by recurrent subluxation or lateral instability.  A 20 percent disability rating is warranted for moderate impairment of the knee manifested by recurrent subluxation or lateral instability.  A 30 percent disability rating is warranted for severe impairment of the knee manifested by recurrent subluxation or lateral instability.
 
Under Diagnostic Code 5258, dislocated semilunar cartilage, with frequent episodes of locking, pain, and effusion into the joint, warrants a maximum 20 percent disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5258. 
 
Traumatic arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent disability rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a, Diagnostic Codes 5003 (degenerative arthritis) and 5010 (traumatic arthritis). 

Diagnostic Code 5003 states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  When, however, limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  
 
In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent; in the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings are to be combined, not added under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Note 1. 
 
Diagnostic Code 5260 provides the rating criteria for limitation of flexion of the leg. Under this diagnostic code provision, flexion that is limited to 60 degrees is noncompensable; flexion that is limited to 45 degrees warrants a 10 percent disability rating; flexion that is limited to 30 degrees warrants a 20 percent disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2015). 
 
Diagnostic Code 5261 provides the rating criteria for limitation of extension of the leg.  Under this diagnostic code provision, extension that is limited to 5 degrees is noncompensable; extension that is limited to 10 degrees warrants a 10 percent disability rating; and extension limited to 15 degrees warrants a 20 percent disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2015). 
 
Standard range of motion of a knee is from zero degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II (2015).
 
VA's General Counsel has held that a Veteran who has arthritis and instability of the knee could receive separate ratings under Diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97 (1997); 62 Fed. Reg. 63,604 (1997).  When a knee disorder is already rated under Diagnostic Code 5257, the Veteran must also have limitation of motion under Diagnostic Code 5260 or Diagnostic Code 5261 in order to obtain a separate rating for arthritis.  If the Veteran does not at least meet the criteria for a zero-percent rating under either of those codes, there is no additional disability for which a rating may be assigned. 
 
In VAOPGCPREC 9-98 (1998); 64 Fed. Reg. 52,376 (1999), the VA General Counsel  further explained that, when a Veteran has a knee disability rated under Diagnostic Code 5257, to warrant a separate rating for arthritis based on X-ray findings, the limitation of motion need not be compensable under Diagnostic Code 5260 or Diagnostic Code 5261; rather, such limited motion must at least meet the criteria for a zero-percent rating.  In the alternative, a compensable rating may be granted by virtue of 38 C.F.R. § 4.59.
 
In VAOPGCPREC 9-2004 (2004); 69 Fed. Reg. 59,990  (2004), the VA General Counsel  held that when considering Diagnostic Codes 5260 and 5261 together with 38 C.F.R. § 4.71, a Veteran may receive a rating for limitation in flexion only, limitation of extension only, or separate ratings for limitations in both flexion and extension under Diagnostic Code 5260 (leg, limitation of flexion), and Diagnostic Code 5261 (leg, limitation of extension).  Where a Veteran has both a limitation of flexion, and limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.
 
At a July 2007 VA examination the Veteran reported a history of constant right and left knee pain, estimated as six on a scale of 10 in severity.  He added that during flare-ups that would occur twice monthly, the pain would reach a scale of 10 on a scale of 10.  He reported wearing a right knee brace as needed, and being able to sit and stand.  He noted that he was able to walk six to seven blocks.  The appellant denied receiving current treatment, but previously had undergone physical therapy.  He endorsed having pain, stiffness, and weakness in each knee, and asserted that each knee gave way.  There was no evidence of any knee deformity.  The appellant alleged that he had episodes of dislocation and subluxation in the right knee one to three times per month, and episodes of bilateral knee locking one to two months per year.  Severe flare-ups would occur twice per month lasting one to two seconds.  
 
Physical examination revealed a normal range of knee motion.  There was no additional loss of range of motion with repetitive use, no inflammatory arthritis or ankylosis.  He had crepitation and grinding, but no clicks or snaps, patellar abnormality, meniscus abnormality, bumps consistent with Osgood-Schlitter's disease, mass behind the knee, or instability.  The diagnosis was bilateral knee strain.  The disability was said to have significant on occupational activity described as pain with prolonged standing and walking.
 
At an April 2010 VA examination the Veteran reported increasing chronic knee pain bilaterally.  He reported working as a route delivery mailman and having trouble ascending and descending stairs.  He would treat his symptoms with over-the-counter medication and knee braces as needed.  The appellant alleged that he suffered from pain, instability, and stiffness.  He denied a history of deformity, giving way, weakness, incoordination, decreased speed of joint motion, episodes of dislocation or subluxation, locking episodes, effusion, or inflammation.  There was no arthritis.  The appellant stated that he was able to stand for three to eight hours, with only short rest periods.  He was able to walk one to three miles.  
 
Physical examination revealed no inflammatory arthritis or ankylosis.  He had tenderness and grinding.  There was no evidence of crepitation, clicks or snaps, patellar abnormality, knee meniscus abnormality, bumps consistent with Osgood-Schlitter's disease, mass behind the knee, or instability.  Right and left knee flexion were to 134 and 137 degrees respectively, and extension was to zero degrees bilaterally.  There was pain following repetitive use, but no additional limitations.  X-rays revealed minimal degenerative narrowing of the lateral tibiofemoral compartment space of both knees; small marginal osteophytes bilaterally; and no joint effusion or soft tissue swelling.  The diagnoses were bilateral knee strains, and mild bilateral degenerative arthrosis of the knees.  The examiner indicated that there were significant effects on occupational activities manifested by decreased mobility and pain.  Effects of activities of daily living were mild to moderate, with severe impact of sports.  The Veteran continued to work full time as a mailman without missing any work due to disability in the preceding 12 months.
 
At a June 2012 VA examination the Veteran reported that his right and left knee disabilities progressed.  He indicated that he had a very physical occupation with the United States Postal Service.  He reported a history of arthritis of the knees, and a left lateral meniscal tear for which he underwent successful surgery in 2011.  He described daily knee pain that was constant and severe, worse with prolonged standing, walking, and going up and down stairs.  Symptoms were better with rest, avoidance of activities, ice packs, and over-the-counter medication.  He would experience flare ups once a month that would last a couple of days requiring rest and affecting his duties.  
 
Physical examination revealed range of motion of flexion to 65 degrees and extension to zero degrees in the right knee, and flexion to 55 degrees and extension to zero degrees in the left knee; each with pain beginning at zero degrees.  There was no hyperextension.  Range of motion was the same following repetitive use testing, but function was impacted by less movement, weakened movement, excess fatigability, pain on movement, and swelling in both knees.  There was no incoordination, deformity, atrophy, instability, disturbance of locomotion, or interference with sitting, standing, or weight-bearing.  There was bilateral tenderness.  Muscle strength was within normal limits.  He had a history of a meniscal tear in the left knee with frequent episodes of left knee joint "locking," joint pain, and joint effusion.  He had a left knee meniscectomy with no residuals.  The surgical scar was not painful, unstable or covering a total area greater than 39 square centimeters.  The appellant reported regularly using a knee brace for each knee.   X-rays revealed arthritis in both knees.  The diagnosis was knee strain and arthritis of both knees and meniscal tear of the left knee.  The disability was said to result in absenteeism due to recent surgery and time off with flare-ups.  He had increased symptoms with physical duties as described above.
 
A June 2014 VA examination noted the appellant's report of initial improvement after the 2011 left knee meniscectomy, but bilateral worsening since.  His left knee reportedly hurt continuously, particularly at night.  The right knee was said to hurt at the end of the day.  He reportedly needed to ice each knees nightly.  The appellant added that he had been diagnosed with an additional meniscal tear on the left and offered surgery which thus far, he was delaying due to concerns that it would not have a lasting effect.  Flare-ups were described as occurring in the right knee once per month manifested by swelling and increased pain lasting a few days, and in the left knee once per week manifested by increased pain and 50 percent decreased range of motion.  
 
Physical examination revealed right knee motion from zero to 130 degrees with pain reportedly beginning at 115 degrees.  Left knee motion was from zero to 115 degrees with pain reportedly beginning at 75 degrees.  There was no objective pain on extension of either knee.  There was no hyperextension.  Range of motion was the same following repetitive use testing, but function was impacted by less movement, pain on movement, and disturbance of locomotion in both knees.  Additionally, function was impacted by weakened movement, incoordination, swelling, and instability in the left knee.  There was bilateral tenderness.  Muscle strength was normal limits in the right knee and with active movement against some resistance in the left knee.  Stability testing was normal and there was no patellar subluxation or dislocation.  
 
The appellant's history of a left knee meniscal tear, status post surgery, was noted as were complaints of frequent episodes of joint "locking," joint pain, and joint effusion.  The surgical scar was not painful and/or unstable or with a total area greater than 39 square centimeters (six square inches).  He reported constantly using a brace on the left knee and for the right knee during flare-ups.  The diagnosis was knee strain and arthritis of both knees and meniscal tear of the left knee.  The disability was said to result in an inability to perform physically demanding work.  The disability was also said to be manifested by pain and fatigability that significantly limited functional ability of the left knee during flares and after repetitive motion at the end of the day resulting in an estimated 50 percent decrease in range of motion, but not so on the right.
 
From May 30, 2007
 
As noted above, under Diagnostic Code 5257 a 10 percent rating is warranted for chondromalacia when there is evidence of slight recurrent subluxation or lateral instability.  A 20 percent rating is assigned where there is evidence of moderate recurrent subluxation or lateral instability.  In this regard, having carefully considered the Veteran's claims, the preponderance of the evidence shows that since May 30, 2007 neither the  right nor the left knee disability has been manifested by instability, or subluxation.  Hence, at no time has the appellant demonstrated the requisite disability to justify an increased rating under Diagnostic Code 5257.   38 C.F.R. § 4.71a.

As noted, in a January 2015 rating decision the appellant was granted a separate 10 percent rating for a limitation of flexion in each knee.  These awards were granted effective June 18, 2014, and the appellant has not perfected an appeal to either the rating or effective date assigned for that award.  Hence, the Board is without jurisdiction to consider that rating decision.  38 U.S.C.A. § 7105.

As further noted, in April 2013 the RO awarded a temporary total disability rating for the left knee under 38 C.F.R. § 4.30 from October 18, 2011, to November 30, 2011.  The basis for that award was a finding that the appellant underwent an arthroscopic debridement of the left knee with partial meniscectomy.  While the Board will not disturb that award, there is no rating decision documenting that the Veteran is service connected for a disorder involving the left meniscus.  Again, the Board will not disturb that rating, however, without a disorder first being service connected, it follows that an increased rating may not be assigned.

The Board considered assigning higher disability ratings based on functional loss due to pain, weakness, fatigability, and incoordination causing additional disability beyond that reflected on range of motion measurements pursuant to 38 C.F.R. §§ 4.40 , 4.45, and DeLuca.  In this case, however, there was no additional loss of range of motion or functional impairment following repetitive use.  Additionally, even when additional functional loss is considered, there is no competent evidence that flexion in either knee was limited to 45 degrees or extension was limited in either knee to 10 degrees so as to warrant a separate disability rating.
 
The Board has also considered whether either the appellant's right or left knee disabilities warrant a higher rating under any other applicable diagnostic codes.  The evidence shows, however, that neither knee disorder is manifested by ankylosis.  In addition, there is no evidence that either knee disorder is manifested by a service connected impairment of the tibia or fibula or genu recurvatum.  Therefore Diagnostic Codes 5256, 5262, and 5263 are not for application in this case. 
 
In considering the applicability of other potentially relevant diagnostic codes, Diagnostic Code 5258 provides the rating criteria for dislocation of semilunar cartilage and Diagnostic Code 5259 provides the rating criteria for symptomatic removal of semilunar cartilage.  The appellant is not service connected for a disorder involving the semilunar cartilage.  Moreover, there is no evidence that these Diagnostic Codes are more analogous to the disorder at issue that Diagnostic Code 5257.  38 C.F.R. § 4.20.  Hence, a rating may not be assigned under these Diagnostic Codes  
 
The evidence of record also preponderates against finding that, during the time period in question, either the Veteran's right or left knee disability was manifested by a service connected scar or neurologic impairment.  Therefore, a separate disability rating cannot be assigned based upon any such symptoms or disability.

Finally, the Veteran's right and left knee disabilities do not warrant referral for extra-schedular consideration.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.
 
The Board finds that the evidence preponderates against a referral of the Veteran's claim for extra-schedular consideration.  The level of severity of the Veteran's right and left knee service connected disabilities is adequately contemplated by the applicable diagnostic criteria.  The criteria provide for a higher rating, but as has been thoroughly discussed above, the rating assigned herein is appropriate.  In view of the adequacy of the disability rating assigned under the applicable diagnostic criteria, consideration of the second step under Thun is not for application in this case.  Accordingly, the claim will not be referred for extra-schedular consideration.

Finally, in reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claims, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

The appeal is denied.
 


ORDER
 
Entitlement to an initial disability rating greater than 10 percent for chondromalacia of the right knee is denied.
 
Entitlement to an initial disability rating greater than 10 percent for chondromalacia of the left knee is denied.
 


___________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


